Citation Nr: 1548179	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  05-32 085	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease, to include due to herbicide exposure.
 
3.  Entitlement to service connection for polyarthritis, to include due to exposure to herbicides. 
 
4.  Entitlement to service connection for polyarteritis nodosa, to include due to exposure to herbicides.  
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and Spouse
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1969 to December 1974.
 
This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Des Moines, Iowa and Atlanta, Georgia.  
 
In November 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the Atlanta RO.  A copy of the transcript is of record.
 
In April 2009, the Board denied entitlement to a rating in excess of 30 percent for posttraumatic stress disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The April 2009 Board decision also remanded, in pertinent part, the issues of entitlement to service connection for polyarthritis and chronic obstructive pulmonary disease for additional development.
 
In October 2009, the Court granted a Joint Motion for Partial Remand.  

In April 2009, September 2010, and July 2012, the Board remanded the appeal for additional development.  It has now been returned to the Board for adjudication. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
The issue of entitlement to an extension of a temporary total disability evaluation beyond February 1, 2014, based on a need for convalescence following treatment for coronary artery disease, status post myocardial infarction, has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b) (2015).  
 
 
FINDINGS OF FACT
 
1.  For the entire period on appeal, symptoms of the Veteran's PTSD have most nearly approximated occupational and social impairment with reduced reliability and productivity.  At no time has the Veteran's post traumatic stress disorder been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  
 
2.  The preponderance of the evidence is against finding that a respiratory disorder, to include chronic obstructive pulmonary disease, is related to active military service or events therein, to include due to exposure to herbicides.  
 
3.  The preponderance of the evidence is against a finding that the Veteran has had polyarthritis at any point during the pendency of the claim.  
 
4.  The preponderance of the evidence is against finding that polyarteritis nodosa is related to active military service or events therein, to include due to exposure to herbicides.  
 
 

CONCLUSIONS OF LAW
 
1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 50 percent rating, but no higher, for PTSD have been met since November 5, 2001.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  
 
2.  A respiratory disorder, to include chronic obstructive pulmonary disease, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303 (2015).  
 
3.  Polyarthritis was not incurred in or aggravated by active military service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309 (2015).  
 
4.  Polyarteritis nodosa was not incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated March 2002, November 2005, and January 2006 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims and, as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order.  
 
The Board notes that the Veteran was not afforded a VA examination for a respiratory disorder, polyarthritis, or polyarteritis nodosa, but finds that no such examination is warranted.  As discussed in further detail below, the probative evidence preponderates against finding that the Veteran has had polyarthritis at any time during the period on appeal or that any respiratory disorder or polyarteritis nodosa is related in any way to active duty service.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no further examination is  required to support the Board's adjudication of the claim of entitlement to service connection for a respiratory disorder, polyarthritis, or polyarteritis nodosa.  
 
The Veteran testified at a VA hearing at the RO before the undersigned in November 2008.  During the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure those deficiencies.  These actions by the undersigned supplement VA's compliance with the Veterans Claims Assistance Act and serve to satisfy the obligations imposed by 38 C.F.R. §  3.103 (2015) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  
 
Pursuant to the April 2009 Board remand, VA obtained any outstanding VA treatment records.  Those records were associated with the claims file and considered in the March 2012 supplemental statement of the case.  Pursuant to the September 2010 Board remand, VA obtained any outstanding VA treatment records and afforded the appellant a VA PTSD examination.  Those records were also associated with the claims file and considered in the March 2012 supplemental statement of the case.  In both remands, the Board instructed that VA request medical records from Mercy Hospital Medical Center, which VA did not do.  Pursuant to the July 2012 Board remand, VA requested the Veteran's Social Security Administration records.  Those records were associated with the claims file and considered in the May 2015 supplemental statement of the case.  Because the Social Security Administration records included the records from Mercy Hospital Medical Center, the Board finds that any error in failing to request those records directly was harmless.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, other lay statements, service treatment and personnel records, VA treatment records, private treatment records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Relevant Laws and Regulations
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110.  
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
A necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
 
Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. §  3.303(b) applies in cases such as this one when one of the disabilities for which the Veteran is claiming compensation, arthritis, is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. §  1101(3) or 38 C.F.R. §  3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Consideration of service connection on a continuity of symptomatology basis is required, however, only where a condition noted during service or in the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §  3.303(b).  
 
Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served on the land mass of the Republic of Vietnam during the Vietnam War.  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  
 
If a veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. §  3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. §  3.307(d) are also satisfied.  The diseases subject to the presumption are listed at 38 C.F.R. §  3.309(e).  The list of those diseases does not include chronic obstructive pulmonary disease, polyarthritis, or polyarteritis nodosa. 
 
The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond the specific listed disorders, based upon extensive scientific research.  See 79 Fed. Reg. 20308-01 (Apr. 11, 2014) (specifically declining to place chronic obstructive pulmonary disease on the presumptive list). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).   
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. §  3.102.  
 
PTSD
 
In a May 2004 rating decision, VA granted entitlement to service connection and assigned a 30 percent rating for PTSD effective January 10, 2003.  In an August 2005 rating decision, VA found that the May 2004 rating decision contained a clear and unmistakable error and changed the effective date to November 5, 2001.  The Veteran's PTSD was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is the general rating formula for mental disorders.  
 
Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).
 
A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  
 
A score under the global assessment of functioning scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A veteran's assigned global assessment of functioning score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App at 267; Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the global assessment of functioning score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in the light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. §  4.126(a) (2015).  

A global assessment of functioning score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of between 51 and 60 indicates that the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.
 
During a December 1999 private psychiatric evaluation, the Veteran denied hallucination or phobic tendencies and strongly denied suicidal or homicidal ideation or intent.  The Veteran reported recurrent nightmares about his time in Vietnam and anxiousness and depressed mood after watching war movies.  The Veteran's mood and affect were mildly depressed, that his speech was clear and coherent but somewhat slow, that his concentration was slightly decreased, that his judgment and insight were fair, that his memory appeared to be intact, that his attitude was positive but guarded, and that he avoided talking about war-related issues.  The examiner said that the Veteran's global assessment of functioning score was "Probably about 50-55."
 
The Veteran received inpatient psychiatric treatment from June 2002 to August 2002.  His wife had threatened to divorce him and he went to the emergency room and expressed suicidal ideation.  Upon arrival in the psychiatric unit, he denied suicidal ideation and continued to do so for the rest of his inpatient treatment.  The records from this period contain no mention of any actual suicide attempt.  The treatment records for this hospitalization address only major depressive disorder, not PTSD.  The Veteran has long contested this and asserted that this hospitalization was related to his PTSD.  

In July 2012, the Board remanded the Veteran's claim for a temporary total disability evaluation for this period of hospitalization and advised the Veteran that it would not consider this issue on the merits unless he filed a timely substantive appeal.  The Atlanta RO denied this claim in a September 2012 statement of the case because it found that the hospitalization was for major depressive disorder, not PTSD.  The Veteran did not perfect a timely appeal to this statement of the case and the time to appeal has now expired.  38 U.S.C.A. §  7105 (West 2014).  For that reason, the determination that the June-August 2002 hospitalization was not related to PTSD is now final and is not before the Board.  At the time of discharge, a VA psychiatrist found the Veteran's appearance, speech, thought process, associations, thought content, insight, judgment, fund of knowledge, mood and affect were all within normal limits and assigned a global assessment of functioning score of 50.  
 
The Veteran continued to receive psychiatric treatment on an outpatient basis.  In September 2002, the Veteran reported nightmares and depressed mood but denied suicidal or homicidal ideation.  The VA psychiatrist noted the Veteran's depressed mood and assigned a global assessment of functioning score of 40.  In January 2003, the Veteran's symptoms were largely the same with the addition of anxious mood.  The VA psychiatrist assigned a global assessment of functioning score of 45.  Later in January 2003, the Veteran reported additional symptoms of intrusive thoughts, night sweats, flashbacks, an exaggerated startle response, and hypervigilance.  The VA psychiatrist assigned a global assessment of functioning score of 40.  
 
The Veteran was afforded a VA examination in February 2003.  The February 2003 examiner found the Veteran to be an unreliable historian, prone to "dramatic" and overly elaborate responses that he suspected to be exaggerated.  The Veteran's subjective complaints during that examination included nightmares, an exaggerated startle response, and avoiding war movies.  The examiner described the Veteran as neatly groomed, he used logical speech, and there were no indications of hallucinations, delusions, or a formal thought disorder.  There were no signs of acute depression, anxiety, obsessions or compulsions.  He showed an adequate memory and concentration.  He did suffer from impaired sleep.  The February 2003 examiner diagnosed the Veteran with chronic PTSD and major depressive disorder and assigned a global assessment of functioning score of 52.  
 
Over the next few years, the Veteran's symptoms remained similar.  He continued to deny suicidal ideation or intent.  In April 2003, a VA psychiatrist assigned a global assessment of functioning score of 40.  In November 2003, a VA psychiatrist noted paranoid ideation and blunted, constricted affect.  In July 2004, the Veteran reported increased nightmares.  In December 2004, the Veteran reported his mood as "all right" and the VA psychiatrist noted that his affect was subdued.  
 
The Veteran was afforded a second VA examination in May 2005.  The Veteran's subjective complaints during that examination included nightmares two to three times per week, episodes of anxiety, and frustration with his physical problems and limitations.  The May 2005 examiner described the Veteran as polite and cooperative, with an appropriate, non-constricted affect, no evident signs of psychosis, and no impairment of thought process.  The May 2005 examiner found the Veteran's responses to be at times vague and contradictory.  The examiner reported that the Veteran "did exhibit suicidal or homicidal thinking" but given that there was no impairment of thought process and the fact that the examiner found the appellant's answers contradictory, in context, this finding is questionable, and perhaps may represent a typographical error.  Overall, the May 2005 examiner found the Veteran's PTSD to have a mild impact on his social and occupational functioning.  The examiner assigned a global assessment of functioning score of 65.  (As noted above a global assessment of functioning score reflective of suicidal ideation would be in the 41 to 50 range.) 
 
In a September 2005 statement, the Veteran reported that he had panic attacks one to two times per week, had no short term memory, had a very weak long term memory, had a difficult time being around other people, could not be in a stressful situation without "falling apart," was continuously depressed, had attempted suicide "several times in the past several years," was very short tempered, became violent at times, and could not remember names.  This account is significantly more severe than the Veteran's presentation during treatment appointments and treatment records show no evidence of any suicide attempts.  
 
The Veteran continued to receive outpatient treatment and report similar symptoms as at prior appointments.  In January 2006, he reported an irritable mood.  In March 2006, he reported some anxiety but denied significant anxiety symptoms and clinically significant depressive symptoms.  He also reported some difficulty getting along with people.  The VA psychiatrist noted that the Veteran's mood was euthymic, albeit somewhat incongruent with his complaints, that his judgment and insight were "fairly good," and that his PTSD was "stable."
 
The Veteran received inpatient psychiatric treatment for four days in August 2006 because of a worsening temper.  On the day of discharge, the Veteran asked for his admission to be extended to 21 days so that he could receive a temporary total disability evaluation.  A VA social worker opined that the Veteran was "preoccupied with service connected benefits as opposed to his PTSD symptoms."  At the time of discharge, a treatment provider assigned a global assessment of functioning score of 75.  Three days after discharge, the Veteran met with a VA psychiatrist, who noted that the appellant's attitude was agitated, argumentative, hostile, threatening, and blaming.  His speech was rapid and loud, his mood was angry and his affect was intense, labile, and inappropriate.  The session ended when the Veteran threw a drink at the VA psychiatrist and left.  The VA psychiatrist assigned a global assessment of functioning score of 55.  
 
After this, the Veteran's symptoms were mainly similar to what they had been before his August 2006 hospitalization.  In March 2007, he reported an anxious mood that became worse after he ran out of medication.  In September 2007, he reported anxiety, nightmares four to five times per week, insomnia, night sweats, irritability, and an exaggerated startle response.  
 
In March 2008, the Veteran's treating VA social worker listed the Veteran's symptoms as persistent intrusive thoughts, insomnia, panic attacks, nightmares, isolation, an exaggerated startle response, problematic interaction with others, emotional detachment from others, and avoidance of thoughts and images that remind him of traumatic combat experiences.  The social worker opined that the Veteran's PTSD caused "significant distress and impairment in social, occupational, and interpersonal areas of functioning."  
 
In 2008, the Veteran's symptoms remained similar.  During a March 2008 medication management session, the Veteran displayed a variable mood.  In April 2008, the Veteran reported that his primary concerns were insomnia with nightmares two to three times per week and irritability one to two times per week.  
 
During the November 2008 hearing, the Veteran testified about difficulty with sleep, concentration, remembering names, irritability, and dealing with people.  His wife testified that his temper appeared to be getting worse.  The Veteran testified that he no longer shared a bed with his wife because he had injured her while flailing in his sleep.  He stated that his PTSD caused him to miss work a few days a year.  He added that he avoided crowds, socialized "very little," had two friends, but had not made a friend in 25 years.  
 
In February 2009, the Veteran submitted lay statements from three friends and his sister in law.  They reported that the Veteran's behavior and mood were erratic and that anger and depression were both common.  
 
For most of 2009, the Veteran's symptoms remained similar.  During a February 2009 medication management appointment, the Veteran reported a "kinda" depressed mood due to finance and family issues.  He also reported insomnia, nightmares, fitful sleep, some night sweats, and irritability.  During a May 2009 medication management appointment, the Veteran's attitude was upset, and blaming.  He complained about difficulties in obtaining an increased disability rating.  He stated that his mood "sucks."  He elaborated that he was not deeply depressed or anxious but was upset with his financial circumstances.  During a September 2009 appointment, the Veteran was pleasant, anxious, somewhat depressed, and talkative.  The VA psychiatrist assigned a global assessment of functioning score of 50 and wrote a letter in which he said that the Veteran had "long suffered from significant PTSD symptoms" and opined that "he would be a good candidate for inpatient intensive PTSD program."
 
On October 5, 2009, the Veteran called the VA National Suicide Prevention Hotline and reported overwhelming stress.  He denied any suicidal ideation or intent.  Later that day, the Veteran met with his treating VA psychiatrist, who wrote a letter recommending to the appellant's employer that, due to complaints of "increased symptoms of anxiety, irritability, depression, post traumatic stress disorder," it was medically necessary for the appellant to take two weeks off while adjusting to a new medication "as he is feeling acutely overwhelmed."  The psychiatrist chose this option in lieu of inpatient treatment because the Veteran was not acutely suicidal or homicidal.  The psychiatrist also adjusted the Veteran's medication.  Fifteen days later, the Veteran continued to report stress at work and expressed suicidal ideation but said that he would not commit suicide because of the effect on his wife.  During a psychiatric appointment eight days later, the Veteran reported that the medication was helping with his depression and irritability.  The VA psychiatrist noted that the Veteran was pleasant, calmer and brighter than previously and assigned a global assessment of functioning score of 50.  
 
After this incident, the Veteran's symptoms remained broadly similar to what they had been before.  In January 2010, the Veteran's treating VA psychiatrist reported that his medications were continuing to control his symptoms of depression, anxiety, insomnia, and nightmares "pretty well."  He found the Veteran to be pleasant, calm, and bright and assigned a global assessment of functioning score of 55.  

In May 2010, the Social Security Administration found the Veteran disabled due to ischemic heart disease and "affective and mood disorders."  In June 2010, the Veteran's primary care physician opined that the appellant's PTSD and depression were intertwined and that he had periodic episodes when his symptoms worsened.  
 
Later in June 2010, the Veteran expressed possible suicidal ideation to his primary care physician, who referred him to a nurse, who referred him to a VA psychologist.  Notably, when speaking to the psychologist the Veteran denied that he was suicidal.  In fact, the psychologist found the appellant pleasant, cooperative, and appropriate.  
 
In July 2010, the Veteran's treating VA psychiatrist again found that medication was controlling his symptoms "fairly well."  The Veteran reported increased financial stress.  The psychiatrist found the Veteran to be pleasant, somewhat depressed, and tired.  He assigned a global assessment of functioning score of 55.  In August 2010, the psychiatrist declined to write a letter stating that the 2002 hospitalization was due to depression and PTSD because he found no support for that finding in the treatment records.  In September 2010, the psychiatrist made findings similar to those in July 2010.  
 
In October 2010, the Veteran began receiving outpatient psychiatric treatment at a different VA clinic.  The Veteran reported that his sleep was "not very good," his nightmares persisted, but his hypervigilance had decreased.  To the nurse, the Veteran reported daily forgetful episodes in his recent memory and impaired remote memory.  The nurse judged the Veteran's insight, judgment and impulse control as fair.  The VA psychiatrist noted that the Veteran's memory was intact and listed no problem with his insight or judgment.  The psychiatrist reported the Veteran's mood as frustrated but within normal limits and euthymic and assigned a global assessment of functioning score of 47.  In November 2010, the Veteran reported that his sleep had worsened and family stress had increased.  
 
In January 2011, the Veteran reported poor sleep, nightmares, hypervigilance, and flashbacks.  The VA psychiatrist noted that his hygiene was fair and assigned a global assessment of functioning score of 49.  In February 2011, the Veteran noted that his nightmares and intrusive thoughts had increased after a school bus nearly struck him.  In April 2011, the Veteran noted that target shooting gave him nightmares and that noise from a nearby bomb range was adding to his nightmares and sleep issues.  The VA psychiatrist again assigned a global assessment of functioning score of 49.  
 
The Veteran was afforded a third VA examination in June 2011.  The Veteran reported that he had one or two close friends and one couple with whom he and his wife went out occasionally.  The appellant reported to the VA examiner that his 2002 psychiatric hospitalization occurred after he intentionally overdosed on 184 pills and a bottle of tequila.  Significantly, the Veteran's treatment records from 2002 contain no mention of any suicide attempt or of such a significant overdose.  The Veteran also reported that he killed two attempted carjackers in 2001 but faced no charges.  There is no evidence corroborating this assertion.  The Veteran's subjective complaints during that examination included difficulty falling asleep, an exaggerated startle response when awakened, and a fear of smothering that prevented him from using a CPAP machine to treat his sleep apnea.  The examiner described the Veteran as clean and neatly groomed with unremarkable psychomotor activity.  He had clear and spontaneous speech, and a cooperative, friendly, relaxed, and attentive attitude.  He showed a full and appropriate affect, good mood, unremarkable thought process and content, and no delusions.  He demonstrated intact judgment and insight, no obsessive or ritualistic behavior.  He did report having panic attacks once or twice a month lasting for a few minutes, but there was no suicidal or homicidal ideation.  He showed good impulse control, and normal remote and recent memory.  The examiner found that the Veteran's symptoms included intrusive recollections, avoidance, detachment or estrangement from others, restricted affect, sleep impairment, irritability, difficulty concentrating, hypervigilance, an exaggerated startle response, and impairment in establishing and maintaining close social relationships.  The June 2011 examiner found the Veteran's PTSD to be moderate and that it caused reduced reliability and productivity.  Under the general rating formula for mental disorders, these findings are consistent with a 50 percent rating.  38 C.F.R. §  4.130, Diagnostic Code 9440.    The examiner found that the Veteran's PTSD caused deficiencies in work and mood but not in judgment, thinking, or family relations.  The examiner assigned a global assessment of functioning score of 49.
 
In July 2011, the Veteran's treating VA psychologist found that the Veteran had "significant PTSD issues related to guilt, grief, sadness, safety, and trust" and assigned a global assessment of functioning score of 50.  In September 2011, the psychologist noted the Veteran's sleep disturbances, periodic nightmares, intrusive thoughts, depressed mood, and restricted affect and assigned a global assessment of functioning score of 50.  In October 2011, the Veteran said that he was "doing well" on medication.  A VA nurse practitioner listed his symptoms as including flashbacks, nightmares, avoidance, restricted affect, and daily forgetful episodes in his recent memory.  The nurse practitioner found his impulse control to be fair and assigned a global assessment of functioning score of 50.  

In April 2012, a VA nurse practitioner noted that the Veteran was easily irritable and had nightmares three to four times a week as well as intrusive thoughts and flashbacks.  The nurse practitioner found the Veteran's mood and affect were flat.  His judgment, insight, and cognitive function were adequate.  The nurse practitioner assigned a  global assessment of functioning score of 55.  
 
In April 2012, the Veteran submitted lay statements by his wife, his sister in law, and a friend.  They reported that the Veteran's symptoms included depression, memory issues, increasing anger and withdrawal, decreasing sociability, sleep impairment, an exaggerated startle response, and avoidance of war movies.  
 
In July 2012, the Veteran began to see a new VA psychiatrist and reported increased irritability after running out of one of his medications.  He expressed violent ideation toward his brother but denied homicidal or suicidal thoughts.  The VA psychiatrist observed that the Veteran's mood was flat and assigned a global assessment of functioning score of 55.  In August 2012, the VA psychiatrist assigned the same score.  In September 2012, the Veteran reported difficulty falling asleep and staying asleep despite medication.  The VA psychiatrist observed that the Veteran's affect was decreased in range but reactive and assigned a global assessment of functioning score of 55.  
 
In October 2012, the Veteran's symptoms showed some signs of improvement.  He reported improved sleep with new medication.  The VA psychiatrist again found the Veteran's affect to be decreased in range but reactive and assigned a global assessment of functioning score of 65.  Later in October 2012, the Veteran met with a VA social worker for evaluation for participation in a Vietnam veterans' group.  The Veteran reported increased nightmares, stress and anxiety.  The VA social worker found the Veteran's mood to be stable but slightly depressed.  His affect showed a  full range.  The social worker noted that the Veteran denied suicidal intent "convincingly."  The Board notes that, at the time of this appointment, the Veteran was in the process of tapering off of one of his medications.
 
In November 2012, the Veteran continued to report anger over having to taper off of one of his medications.  The VA psychiatrist again reported that the Veteran's affect was decreased but reactive and assigned a global assessment of functioning score of 65.  
 
In January 2013, a VA suicide prevention coordinator contacted the Veteran "due to the cancellation of his appointment and the information that he was high risk for suicide."  The VA psychiatrist had cancelled the appointment due to unplanned leave.  The suicide prevention coordinator, however, "was not informed of the Veteran contacting the Telephone Assistance Program line or informed of any suicide risk for the Veteran," the Veteran had "not been flagged by the (suicide prevention coordinator) for suicide risk," and the Veteran denied suicidal ideation.  The Veteran again expressed his frustration with the VA claims process and with no longer being permitted one of his previous medications.  The Veteran stated that he had no wish to participate in therapy because he had "buried most of that stuff."  He also reported blackouts that an unknown party had told him were results of his PTSD.  
 
The next week, the Veteran met with his VA psychiatrist.  The Veteran reported similar symptoms and the psychiatrist made observations similar to those at the November 2012 appointment.  An April 2013 appointment was largely the same, but the VA psychiatrist assigned the Veteran a global assessment of functioning score to 60.  
 
In July 2013, the Veteran told a VA social worker that he was continuing to have difficulty sleeping despite his medications and expressed a belief that only the medication VA would no longer give him would help.  The Board notes that the Veteran reported obtaining that medication from a non-VA provider.  The Veteran declined therapeutic options to address his insomnia.  
 
In August 2013, the Veteran paid an emergency visit to his VA psychiatrist because he felt "overwhelmed."  The Veteran reported continued sleep difficulties, a lack of  energy, memory problems, and irritability.  The VA psychiatrist declined to prescribe any sleep medication in addition to the three such medications the Veteran was already taking.  The examiner observed that the Veteran's affect was decreased but reactive, and assigned a global assessment of functioning score of 60.  
 
In January 2014, the Veteran told his VA psychiatrist that he continued to participate in the Vietnam veterans' group but found that it increased his anxiety because of the memories it brought out.  The Veteran reported increased depression due to his wife's medical issues.  The VA psychiatrist found that the Veteran's affect was flat but reactive and assigned a global assessment of functioning score of 60.  In March 2014, the Veteran reported the same symptoms, albeit while noting that he wanted to continue uncovering memories in the Vietnam group, and the VA psychiatrist made the same observations.  In July 2014, the VA psychiatrist noted that the Veteran expressed his bitterness toward VA during every visit and made the same observations of symptoms and assigned the same global assessment of functioning score.  
 
In August 2014, the Veteran called a VA social worker and said that he was "stressed out" and didn't "know how much more he can take."  He again reported frustration with his level of compensation and with being refused the medication he wanted.  He reported worsening nightmares and other unspecified PTSD symptoms.  The Veteran expressed frequent suicidal ideation but was ambiguous as to intent.  The VA social worker offered the Veteran a clinic appointment, which he refused.  
 
In September 2014, the Veteran called the VA National Suicide Prevention Hotline again but denied any suicidal ideation.  It appears from the record that the Veteran called the hotline out of frustration with his inability to get through to his clinic about the date of an upcoming examination.  Later in September 2014, the Veteran had an appointment with his VA psychiatrist and denied suicidal ideation.  He continued to express frustration with his level of compensation and reported that he had discontinued one of his medications because it gave him a "creepy crawly feeling."  The VA psychiatrist noted worsening depression and a flat but reactive affect.  He prescribed a different mood stabilizer, and assigned a global assessment of functioning score of 60.  
 
The Veteran was afforded a fourth VA examination in October 2014.  This examiner noted the Veteran's tendency to digress to complaints about his treatment and compensation but found it possible to return him to the issues at hand.  The examiner described the Veteran's symptoms as anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted that the Veteran was neatly dressed, oriented, maintained good eye contact, and had no difficulty interacting.  The October 2014 examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Under the general rating formula for mental disorders, this is consistent with a 30 percent rating.  38 C.F.R. §  4.130, Diagnostic Code 9411.  
 
In February 2015, the Veteran saw his VA psychiatrist and continued to express his frustration with his level of compensation and the fact that he was not receiving the specific medication he desired.  The VA psychiatrist explained that the medication was not permitted because of the Veteran's history of substance abuse.  The VA psychiatrist again found the Veteran's affect flat but reactive and assigned a global assessment of functioning score of 60.  

In May 2015, at the most recent appointment of record, the Veteran again expressed his frustration over his compensation and medication and said that he had stopped taking the new mood stabilizer due to perceived side effects.  He denied suicidal or homicidal thoughts.  The VA psychiatrist observed that the Veteran's affect was flat but reactive, that his insight and judgment were fair, and assigned a global assessment of functioning score of 60.  
 
The Veteran and other lay people are competent to report their own observations with regard to the severity of the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Other than the Veteran's statements referenced above, the lay statements are consistent with the medical evidence of record.  With regard to the Veteran's statements, which tend to reference significantly more severe symptoms than those reflected elsewhere in the record, the Board notes the February 2003 VA examiner's observation that the Veteran tends to exaggerate in an overly dramatic way and is not a reliable historian.  While the appellant is competent to report his own experience, the Board may consider his personal interest in the outcome of a case when evaluating his credibility.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (providing that a pecuniary interest may be found to affect the credibility of testimony).  

It is notable that there are frequent references in the record to the Veteran's preoccupation with his compensation  level, even seeking to extend an inpatient hospitalization from 4 days to 21 days so that he could receive a temporary total disability rating.  The Board also notes that the Veteran's assertion that he attempted suicide by taking close to 200 pills prior to his 2002 hospitalization is not credible because treatment records from that time show no sign of any attempt by overdose or any other means and no sign of treatment for any overdose.  For these reasons, the Board finds that the observations of VA psychiatrists and examiners to be more credible than his assertions.
 
A review of the evidence of record shows that entitlement to an initial rating of 50 percent, but no higher, is warranted.  Over the course of the appellate term, the Veteran had symptoms and overall impairment that more nearly approximated the criteria for that higher rating.  Treatment records repeatedly noted a flattened affect and disturbances of motivation and mood.  The lay statements of record are consistent with a finding that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  Because the record is ambiguous as to the possibility of impairment of memory and judgment, the Board will give the Veteran the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).  The Veteran's global assessment of functioning scores have also generally been between 50 and 60, which reflects symptoms consistent with a 50 percent rating.  
 
An initial rating of 70 percent or higher is not warranted.  The Veteran has expressed suicidal ideation several times over the fourteen-year period on appeal, but all reports have been transient.  The Veteran has called a hotline or expressed suicidal ideation to a treatment provider, only to deny any such ideation almost immediately.  On two occasions, the Veteran called the suicide hotline but denied any suicidal ideation from the beginning.  As explained above, the record is not consistent with the Veteran's assertion that he attempted suicide prior to his 2002 hospitalization and, even if it were, VA has already made a final determination that the appellant's 2002 hospitalization was not related to his service-connected PTSD.  The global assessment of functioning scores of 40 early in the period on appeal are noted but, as explained above, those scores are only one factor to consider and the rest of the listed symptoms do not approximate those that would warrant a rating higher than 50 percent.  Other than the Veteran's lay statements and a few early global assessment of functioning scores, there is no other evidence of symptoms consistent with a rating higher than 50 percent at any time during the period on appeal.  
 
Pursuant to the Court's instructions in its remand, the Board considered the possibility of a staged rating.  There are indications in the record, particularly the October 2014 VA examination, that the Veteran's PTSD symptoms might warrant only a 30 percent rating toward the end of the period on appeal.  Still, the Board will resolve reasonable doubt in the Veteran's favor and assign a 50 percent rating throughout the period on appeal.  As stated above, a rating higher than 50 percent is not warranted at any time during the period on appeal.  In addition, ratings that have been in effect for five years or more may not be reduced based on a single examination unless the evidence clearly warrants a conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344 (2015).  The Veteran is advised that, if VA schedules future examinations and they continue to show improvement in his PTSD symptoms, a reduced rating is a possibility.  
 
Finally, the Board considered whether the Veteran's PTSD represents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. §  3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. §  4.85.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.
 
Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case.  The evidence reveals no exceptional circumstances in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.
 
Respiratory Disorder
 
The Veteran contends that he has a respiratory disorder, specifically chronic obstructive pulmonary disease, as a result of exposure to herbicides during his active duty service.  The Veteran's service records show that he served in the Republic of Vietnam.  Chronic obstructive pulmonary disease is not on the list for presumptive service connection based on exposure to herbicides.  38 C.F.R. §  3.309(e)
 
The Veteran's service treatment records note treatment for several acute respiratory illnesses such as colds, coughs, bronchitis and pneumonia.  The service treatment records do not note a diagnosis of a chronic respiratory disorder.  
 
In connection with his enlistment in the Army Reserve, the Veteran supplied a report of his medical history in February 1977.  He denied any history of chronic or frequent colds, asthma, shortness of breath, or chronic cough.  A March 1981 VA examiner found that the Veteran had no residual pulmonary dysfunction as a result of pneumonia during his active duty service.
 
There is no mention in any of the Veteran's medical records of a diagnosis of chronic obstructive pulmonary disorder.  An October 2013 private treatment record notes a diagnostic impression of a moderate obstructive ventilatory defect with suggestion of superimposed restriction.  Even if the Board were to interpret this as a diagnosis of a chronic respiratory disorder, the Veteran has not offered any medical evidence in support of the argument that a respiratory disorder is in any way related to service, including due to exposure to herbicides.    
 
The only evidence in favor of a causal relationship between the Veteran's active duty service and any respiratory disorder consists of the appellant's own lay statements with regard to chronic obstructive pulmonary disease.  The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of a respiratory disorder.  Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's lay opinion that he has a respiratory disorder, to include chronic obstructive pulmonary disease that is related to herbicide exposure is not a competent medical opinion and it cannot be assigned any probative weight.  
 
Because there is no medical evidence that the Veteran has had a chronic respiratory disorder that is related to his active duty service at any point during the period on appeal, the preponderance of the probative evidence weighs against the claim.  In making its determination, the Board considered the applicability of the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, this rule does not apply and the claim must be denied.
 
Polyarthritis
 
The Veteran has claimed entitlement to service connection for "poly arthritis nadosa," to include due to exposure to herbicides and solvent chemicals during his active duty service.  A threshold question is whether the Veteran has suffered from polyarthritis at any point since he filed this claim in October 2005.  There is no competent evidence that he has and, in a March 2014 statement, the Veteran admitted that this was a misspelling of the disorder for which he intended to claim entitlement to service connection.  
 
In light of the evidence, the Board finds that a preponderance of the evidence is against finding that the Veteran has ever had polyarthritis.  Without competent evidence of a current disability, and without competent evidence linking the disorder to service the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. §  5107(b).  
 
Polyarteritis Nodosa
 
In a March 2014 statement, the Veteran clarified that he intended to claim entitlement to service connection for polyarteritis nodosa, an autoimmune disorder.  The service treatment records do not show that the appellant reported complaints of polyarteritis nodosa in service, and there were no findings of polyarteritis nodosa in service.  Polyarteritis nodosa does not appear on the list for presumptive service connection based on exposure to herbicides.  38 C.F.R. §  3.309(e).  
 
Treatment records reveal evidence that the Veteran has had polyarteritis nodosa during at least part of the period on appeal.  For example, a May 2002 VA treatment record notes that the Veteran's polyarteritis nodosa made intravenous access difficult.  The most recent mention is a September 2010 VA treatment record that noted the Veteran's polyarteritis nodosa as resolved.  
 
Significantly, the only evidence suggesting a relationship between polyarteritis nodosa and the Veteran's active duty service consists of the appellant's own lay statements.  The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, however, with no pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of polyarteritis nodosa.  Jandreau.  The Veteran has not offered any medical evidence in support of the argument that polyarteritis nodosa is in any way related to service, including due to exposure to herbicides.    

In light of the evidence, the Board finds that a preponderance of the evidence is against finding that polyarteritis nodosa is related to service.  

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, other than the claim of entitlement to an increased rating for PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 
 
ORDER
 
Entitlement to an initial 50 percent evaluation since November 5, 2001, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  
 
Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease, to include due to exposure to herbicides is denied.  
 
Entitlement to service connection for polyarthritis is denied.
 
Entitlement to service connection for polyarteritis nodosa is denied.  
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


